Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000671
                                                       28-AUG-2012
                                                       02:02 PM


                       NO. SCPW-12-0000671

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                CLIFTON M. HASEGAWA, Petitioner,

                               vs.

           OFFICE OF DISCIPLINARY COUNSEL, Respondent.


                       ORIGINAL PROCEEDING

                              ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack JJ.)

          Upon consideration of the e-mail dated August 9, 2012,

which was filed as a motion for reconsideration of the August 8,

2012 order denying the petition for a writ of mandamus, and the

documents attached thereto,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawai#i, August 28, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack